UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------X
                                                          :
TRUSTEES OF THE NEW YORK CITY                             :                            6/3/2021
DISTRICT COUNCIL OF CARPENTERS                            :
PENSION FUND, WELFARE FUND,                               :
ANNUITY FUND, AND APPRENTICESHIP, :                               21-CV-4783 (VSB)
JOURNEYMAN RETRAINING,                                    :
EDUCATIONAL AND INDUSTRY FUND, :                                       ORDER
et al.,                                                   :
                                                          :
                                         Petitioners      :
                                                          :
                           -against-                      :
                                                          :
SUB-TECH SERVICES, LLC,                                   :
                                                          :
                                         Respondent. :
                                                          :
--------------------------------------------------------- X

VERNON S. BRODERICK, United States District Judge:

        This case has been assigned to me for all purposes. On May 28, 2021, Petitioners filed a

petition seeking to confirm an arbitration award. (Doc. 1.) Petitioners have not yet docketed an

affidavit of service.

        Proceedings to confirm or to vacate arbitration awards must be “treated as akin to a

motion for summary judgment.” See D.H. Blair & Co. v. Gottdiener, 462 F.3d 95, 109 (2d Cir.

2006). It is hereby:

        ORDERED that Petitioners shall file and serve any additional materials with which they

intend to support their petition for confirmation by June 30, 2021. Respondent’s opposition, if

any, is due on July 28, 2021. Petitioners’ reply, if any, is due on August 11, 2021.

         IT IS FURTHER ORDERED that Petitioners shall serve a copy of this Order on
Respondent and to file an affidavit on ECF certifying that such service has been effected.

SO ORDERED.

Dated:     June 3, 2021
           New York, New York                      ________________________________
                                                   VERNON S. BRODERICK
                                                   United States District Judge
